Citation Nr: 0942040	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for right knee 
osteoarthritis, to include as secondary to service-connected 
left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record fails to establish 
that right knee osteoarthritis is etiologically related to 
his service-connected left knee osteoarthritis or is 
aggravated by his left knee osteoarthritis; or establish that 
right knee osteoarthritis, initially clinically demonstrated 
many years after service, is etiologically related to 
service.


CONCLUSION OF LAW

Right knee osteoarthritis was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated, and is not the result of or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letter included notice 
of the evidence required to establish service connection on 
direct, presumptive and secondary grounds.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
private medical records, and VA medical records are in the 
file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a September 2008 medical 
examination to obtain an opinion as to whether his right knee 
osteoarthritis was the result of his left knee osteoarthritis 
or his inservice knee injury.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an 
accurate history and listened to the appellant's assertions.  
The claims file and the appellant's private and VA treatment 
records were reviewed.  The examiner laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that his right knee osteoarthritis was 
caused or aggravated by his service-connected left knee 
osteoarthritis.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be also granted for disability which 
is proximately due to, the result of, or aggravated by, a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509. 512 (1998).

As to aggravation of nonservice-connected disabilities, 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice- connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310(b).

The appellant is presently service connected for 
osteoarthritis of the left knee.  The appellant was a fighter 
pilot in the U.S. Marine Corps, serving during World War II.  
The appellant was in a plane crash, injuring his knees.  His 
osteoarthritis of the left knee has been service connected as 
a result.

A September 2008 VA examination report indicates that the 
appellant has a current diagnosis of right knee 
osteoarthritis, confirmed by x-ray studies.  The remaining 
question is whether the left knee osteoarthritis caused or 
aggravated the right knee osteoarthritis.

The appellant's representative contends that service 
connection is warranted because of the text of the VA VSR 
Curriculum Training ADC 206 - Musculoskeletal Disabilities 
Student Guide.  The document indicates that, once 
degenerative arthritis (also diagnosed as osteoarthritis) has 
been clinically diagnosed, and if service connection has been 
established for the degenerative arthritis and not traumatic 
arthritis, there is no need for a medical opinion to service 
connect each affected joint.  The appellant has a diagnosis 
of osteoarthritis and is service connected for the same 
condition in a separate joint; ergo, the representative 
argues service connection is warranted.  The Board notes that 
this is a training guide.  The Board is not bound by this 
document.  Additionally, the medical opinions of record 
disagree with this notion.  The Board will evaluate the claim 
based on the record of evidence.

The appellant was seen for a July 2006 VA examination in 
connection with his original service connection claim for the 
left knee.  At the time, he stated that the left knee started 
to bother him badly about ten years before.  He stated at the 
time that he had no problems with his right knee.  He 
reported great difficulty ambulating due to pain and flare-
ups of the left knee.  The appellant was diagnosed with 
advanced left knee osteoarthritis, which was severe on 
presentation and unilateral.  The examiner indicated that the 
degree of severity was unusual.  The examiner concluded that 
the condition was the result of his inservice plane crash.  

In May 2007, the appellant had a VA examination in connection 
with a service connection claim for degenerative disc disease 
of his spine.  The report states that the appellant has 
osteoarthritis caused by his long employment as a baker 
between 1951 and 2001.  The physical duties of such 
employment were noted to require repetitive stress on the 
upper extremities, legs and back.  

The appellant's private medical records from the Hand County 
Hospital show similar complaints.  The appellant was seen in 
2006, consistently reporting left knee pain, which was 
diagnosed as osteoarthritis.  

The appellant's VA treatment records show ongoing right knee 
complaints beginning in 2007.  The appellant received steroid 
injections into the right knee in 2008 with little 
improvement.  There is no indication that the right knee 
osteoarthritis is related in any way to the appellant's left 
knee osteoarthritis.

The appellant was seen for a September 2008 VA examination in 
connection with this claim.  The examiner took a complete 
history, including the appellant's contentions that the left 
knee condition caused the right knee condition.  The 
appellant complained of a limp on his left side as 
contributing to the right knee impairment.  The examiner 
performed a physical examination.  The examiner reviewed the 
claims file and his VA treatment records.  The examiner noted 
that the appellant had only a one year history of right knee 
pain.  The examiner also noted the presence of marked 
arthritic conditions of the lumbar spine and a general 
osteoarthritic condition.  The examiner concluded that the 
osteoarthritis is generalized age and occupational - related 
due to his years working as a baker.  The examiner indicated 
that the right knee osteoarthritis was less likely as not a 
result of the left knee osteoarthritis.  In an October 2008 
report of contact, it was noted that the examiner indicated 
that the slight limp caused by the osteoarthritic left knee 
was less than likely causing or aggravating the right knee 
osteoarthritis.  Again, the examiner indicated that the 
appellant's age and occupation are the more likely cause of 
his right knee problems.  

As far as the appellant's contentions that the right knee 
disability is the result of the service-connected left knee 
disability, the Board finds that the preponderance of the 
evidence is against causation.  The Board recognizes that the 
appellant is competent to report his symptoms but as to 
etiology, his statements essentially amount to a post hoc 
causal relationship.  The medical evidence points to his age 
and occupation as the reason that he developed arthritis in 
the right knee.  The Board places more weight on the VA 
examiner's understanding of the etiological causes of 
osteoarthritis more than the appellant's understanding of 
such causes.

In the evaluation of aggravation of a nonservice-connected 
disability by a service-connected disability, the VA is to 
establish a baseline based on the severity of the nonservice-
connected disability, then evaluate whether any additional 
disability is a result of a service-connected condition.  See 
38 C.F.R. § 3.310(b) above.  In this case, the appellant 
developed osteoarthritis of the right knee, first shown in 
2007.  In his September 2008 VA examination, the appellant 
indicated that he has a limp as a result of the left knee 
disorder, which he contends is worsening his right knee.  The 
examination report does not identify any symptoms which the 
appellant suffers which he would not in the absence of the 
service-connected disorder.  Similarly, the appellant has not 
identified and the evidence does not specify whether the 
frequency and severity of symptoms is greater than in the 
absence of the service-connected disability.  The July 2006 
VA examination report indicated that the left knee 
osteoarthritis was unusual in presentation.  The September 
2008 VA examination indicates that the right knee 
presentation is consistent with the appellant's age and 
occupational history.  The record does not identify any 
additional disability that may be the result of aggravation 
of the right knee by the service-connected left knee 
disability.  On the contrary, the September 2008 VA examiner 
indicated that the right knee was not at least as likely as 
not aggravated by the left knee disability.  The Board finds 
that the preponderance of the evidence is against the 
appellant's contentions of aggravation of a nonservice-
connected disability by a service-connected disability.  

In sum, the evidence fails to demonstrate that the 
appellant's right knee disability is proximately due to, the 
result of, or aggravated by, a service-connected disability.  
Service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310, supra.  The Board turns to consider 
direct and presumptive service connection.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The appellant injured his knees during a plane crash in 
service.  The appellant's service treatment records contain 
no evidence of this event.  "In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full."  38 U.S.C.A. § 1154(b) (West 2002).

Nevertheless, the appellant must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the Court recognized that, while § 
1154(b) relaxed the evidentiary requirement as to the 
evidence needed to establish an injury in service, there is 
essentially no relaxation as to the question of nexus of 
current disability to service, which requires competent 
evidence.

The appellant's plane crash is not mentioned in his records.  
The appellant's unit records indicate his service in combat.  
Unit records also indicate that a crash occurred following 
one of his flights.  The Board accepts his statements that 
the crash occurred without reservation.  

The crash occurred in December 1944.  The appellant had 
physical examinations in December 1944, April 1945 and 
November 1945.  The appellant's condition was acceptable on 
all occasions and there are no listed problems or complaints 
with the lower extremities, gait or station.  At separation 
in 1945, the appellant's lower extremities were normal.

The appellant's private medical records show that he had no 
complaints of the right knee prior to 2007.  As mentioned, at 
his July 2006 VA examination, he expressly denied right knee 
complaints.  

The September 2008 VA examination report indicates that the 
possibility of a relationship between the inservice crash and 
the current disability was evaluated.  Given the time since 
the injury and the date of onset and his civilian occupation 
and its physical requirements, the examiner concluded that 
the right knee osteoarthritis was not at least as likely as 
not related to service, including the plane crash.  

The medical of evidence of record does not relate the 
disability to service.  The appellant has not directly argued 
himself that the two are related.  In sum, the evidence fails 
to demonstrate that the appellant's right knee disability is 
proximately due to or the result of his inservice crash or 
any other incident of service.  Service connection on a 
direct-incurrence basis must be denied.  See Pond, supra.  
The Board turns to consider presumptive service connection.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
discussed above, the medical evidence does not show any 
arthritis of the right knee within one year of the 
appellant's December 1945 separation from service.  The 
appellant has not alleged such.  There is no lay evidence 
that the condition manifested within one year of separation 
from service.  The Board finds that the appellant's right 
knee osteoarthritis did not manifest within one year of 
service.  The appellant may not benefit from the presumption.  
See id.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim on secondary, 
direct and presumptive grounds.  Consequently, the benefit-
of-the- doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for right knee 
osteoarthritis, to include as secondary to service-connected 
left knee osteoarthritis, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


